Citation Nr: 0628167	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-39 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manchester, New Hampshire.

The veteran testified at a January 2005 RO hearing.  He 
initially requested a videoconference hearing before a 
Veterans Law Judge (VLJ) of the Board, but withdrew this 
request in December 2005.  The veteran submitted a December 
2005 letter in lieu of testifying at the videoconference 
hearing.


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have a chronic 
respiratory disorder including COPD in service, this disorder 
did not arise for more than five years thereafter, and it is 
not otherwise related to service.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have a chronic skin 
disorder in service, such a disorder did not arise for many 
years thereafter, and neither his pruritus nor any other skin 
disorder is otherwise related to service.

3.  The preponderance of the evidence of record reflects that 
the veteran does not have PTSD as defined in the applicable 
regulation.

CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

2.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court discussed both 
the timing and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The RO 
complied with this timing requirement here by sending a 
September 2002 VCAA letter prior to its initial, May 2003 
denial of the veteran's claims.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notification need not be 
contained in a single communication and the law and 
regulations are silent as to the format to be used.  
Mayfield, 444 F.3d at 1333.

The May 2003 letter also met the VCAA's requirements 
regarding the content of notification.  In it, the RO 
indicated that it was working on the veteran's claims for 
service connection for COPD, a skin rash and PTSD, and 
explained how to establish entitlement to service connection.  
In addition, the letter explained the information or evidence 
that was still needed from the veteran and VA's duty to 
assist him in obtaining additional evidence.  The RO also 
wrote: "[T]ell us about any additional information or 
evidence that you want us to try to get for you." 

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 488.

Although the veteran has been provided with notice of what 
type of information and evidence is needed to substantiate 
his service connection claims, he was not provided 
information regarding a disability rating or the effective 
date that would be assigned if this claim were granted.  
Despite this inadequate notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Because the Board will deny the service connection 
claims, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot, 
as there are no disability ratings or effective dates to 
assign.

Moreover, VA has obtained the service medical records (SMRs), 
service personnel records, and all identified post-service 
medical records including those relating to the Social 
Security Administration's disability determination, and there 
is no indication that any other records exist that should be 
requested or that any pertinent evidence was not received.  
Indeed, the veteran stated in his December 2005 letter that 
he had no additional information to submit other than the 
attached correspondence from a private hospital indicating 
that it had no relevant records.  VA thus complied with the 
VCAA's duty to assist provisions and their implementing 
regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

A veteran may establish service connection by showing "(1) a 
current disability; (2) an in-service precipitating disease, 
injury or event; and (3) nexus between the current disability 
and the in-service events." Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005) (citing Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997)).  See also 38 C.F.R. § 3.303(d) (2005) (service 
connection may be granted when all of the evidence, including 
that pertinent to service, indicates that a disease diagnosed 
after discharge was incurred in service).  Alternatively, a 
veteran can establish service connection by showing that he 
had a chronic disorder in service and that he currently has 
the same disorder, or that a disorder manifested itself 
during service and was not identified until later but there 
was continuity of symptomatology related to the current 
disorder after service.  38 C.F.R. § 3.303(b) (2005).

In his August 2002 claim, the veteran noted his exposure to 
herbicide in Vietnam, indicating that it was a possible cause 
of his skin rash.  While the veteran is presumed to have been 
exposed to Agent Orange due to his service in Vietnam, none 
of his claimed disabilities are on the list of diseases that 
are presumed to be service-connected based on such exposure 
if they manifest to a compensable degree within the time 
period specified by the applicable statute and regulations.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2005).  However, even where a veteran is not 
entitled to service connection on a presumptive basis that is 
claimed, his claim must nevertheless be reviewed to determine 
whether service connection can be established on a direct 
basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).

As to his COPD, while the veteran has been diagnosed with 
this disorder, the evidence reflects that it is not related 
to service.  The veteran's December 1965 enlistment 
examination reflects that he had previously had tonsillitis 
and a chronic cough, including a recent case of whooping 
cough.  The SMRs reflect that during service, the veteran was 
diagnosed with tonsillitis and bacterial pharyngitis, the 
latter of which included a cough as a symptom.  
Significantly, at the January 1969 separation examination, 
the veteran's lungs and chest were normal, and he indicated 
in the contemporaneous report of medical history that he did 
not have and had never had shortness of breath or pain or 
pressure in the chest.  Thus, the evidence reflects that 
symptoms such as a cough that the veteran experienced in 
service were not related to COPD and in any event were acute 
and transitory and resolved without residuals disability.  
There is therefore no evidence of a chronic pulmonary 
disorder in service.  Nor is there clinical evidence of 
continuity of symptomatology, as the first diagnosis of COPD 
appears to be in the October 1974 private treatment radiology 
note, which was more than five years after discharge from 
service.  Although the veteran stated at the RO hearing, the 
November 2000 VA examination and elsewhere that he 
experienced COPD symptoms in 1971, there is no clinical 
evidence of this symptomatology at that time.

In addition, the evidence does not otherwise indicate that 
the veteran's COPD is related to service.  Subsequent private 
treatment notes through 1977 diagnosed other disorders such 
as tonsillitis, bronchitis, pleurisy, gastroenteritis, and 
respiratory infection, and noted that the veteran continued 
to smoke one and one-half packages of cigarettes per day.  
The November 2000 VA general medical examination indicated 
that the veteran had smoked three-quarters of a pack of 
cigarettes per day for thirty-four years.  Significantly, 
none of these documents or any of the other VA or private 
treatment notes indicate that the veteran's COPD is related 
to his military service as opposed to other causes such as 
his smoking.  There is thus no competent evidence of a 
relationship between the veteran's current COPD and anything 
in service, and the veteran does not have the requisite 
expertise to offer competent question on this etiological 
question.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran did not have a 
chronic pulmonary disorder including COPD during service, 
such a disorder did not arise for more than five years after 
service, and this disorder is not otherwise related to 
service.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim for service connection for 
COPD must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

As to the skin disorder, although the veteran stated at the 
RO hearing that he had skin problems in service and since, 
the SMRs contain only a single notation from October 1966 of 
postules on the right leg around an abrasion with an 
impression of folliculitis, ruling out shingles.  The January 
1969 separation examination indicates that the skin was 
normal.  The evidence therefore reflects that the single 
instance of skin-related symptomatology was acute and 
transitory and resolved without residual disability, and the 
veteran thus did not have a chronic skin disorder in service.  
In addition, there is no evidence of continuity of 
symptomatology.  October 2002 VA outpatient treatment (VAOPT) 
notes indicate that the veteran stated at that time he had 
had pruritus "for several years," and that it worsened 
substantially the prior spring.  The November 2000 VA 
examination noted many circumscribed maculopapular lesions on 
the upper and lower extremities, but did not diagnose a skin 
disorder.  Thus, the first clinical evidence of any skin 
disorder is many years after service.  Moreover, none of the 
medical records that diagnose pruritus indicate that it is 
related to or may be associated with the veteran's military 
service, so there is no competent evidence of a relationship 
between this or any other skin disorder and anything in 
service.  And, as noted, the veteran's testimony regarding 
such a relationship is not competent evidence because of the 
etiological nature of this question.  Cromley v. Brown, 7 
Vet. App. at 379.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran did not have a 
chronic skin disorder during service, one did not arise for 
many years thereafter, and this disorder is not otherwise 
related to service.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for service 
connection for a skin disorder must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. at 519-20.

As to the PTSD, service connection for this disorder requires 
medical evidence establishing a diagnosis in accordance with 
38 C.F.R. § 4.125(a) (2005) (the diagnosis must conform to 
DSM-IV and be supported by findings on examination), credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).  Here, the 
June 2005 VA examiner, who reviewed the claims file and 
administered a full psychiatric examination, found that the 
veteran did not meet the DSM-IV criteria for PTSD because 
there was no persistent avoidance of stimuli associated with 
the trauma and numbing of general responsiveness.  As there 
is no other diagnosis of PTSD in accordance with the 
regulatory criteria or otherwise, including at the November 
2000 VA examination, the claim for service connection for 
PTSD must be denied because there is no evidence that the 
veteran has PTSD as defined in the applicable regulation.  
See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability").

In sum, the preponderance of the evidence reflects that the 
veteran does not have PTSD.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
service connection for PTSD must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for COPD is denied.

The claim for service connection for a skin disorder is 
denied.

The claim for service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


